RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1932-16T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

ROBERT SHEARRIN, a/k/a
ROBERT LEE SHEARRIN,

     Defendant-Appellant.
_____________________________

              Submitted May 2, 2018 – Decided June 27, 2018

              Before Judges Alvarez and Currier.

              On appeal from Superior Court of New Jersey,
              Law Division, Warren County, Indictment No.
              06-02-0062.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Ruth E. Hunter, Designated
              Counsel, on the brief).

              Richard T. Burke, Warren County Prosecutor,
              attorney for respondent (Kelly Anne Shelton,
              Assistant Prosecutor, on the brief).

PER CURIAM

        Defendant Robert Lee Shearrin appeals from the denial of his

petition for post-conviction relief (PCR).                 After reviewing the
contentions in light of the record and applicable legal principles,

we affirm.

     Defendant was charged with second-degree sexual assault in

violation of N.J.S.A. 2C:14-2(c)(4).        During the plea hearing on

February 9, 2006, the judge advised defendant that following the

completion   of   his   sentence,   he   would   be   subject   to    parole

supervision for life (PSL) for a period of at least fifteen years.

The judge further counselled that a violation of PSL was a fourth-

degree crime that carried a sentence of up to eighteen months in

state prison in addition to any sentence imposed by the parole

board.

     Defendant pled guilty to the charge and was sentenced to

three years in state prison.        He did not file a direct appeal.

After completing his sentence, defendant violated the terms of his

PSL four times, commencing in 2008, for which he served periods

of incarceration.

     On July 23, 2015, nine years after his original conviction,

defendant filed a petition for PCR, pro se.           Thereafter, counsel

was assigned and filed a supplemental brief.           Defendant asserted

his trial counsel failed to adequately inform him of the PSL

consequences at the time of his guilty plea.          He states he was not

advised he could be returned to prison for violations of PSL and

was only told he was required to register for fifteen years after

                                    2                                A-1932-16T2
the completion of his sentence.        He further argued he was unaware

of the five-year timeframe to file a PCR.

     At   the    PCR    hearing,   video    recordings    of    the   plea       and

sentencing proceedings were played, and defendant testified.                       He

conceded he was guilty of the charged offense, and that he signed

the plea forms, which explained PSL and the consequences                           of

violating its terms.         Although defendant admitted the judge had

explained PSL to him at both the plea and sentencing hearings, he

stated he thought he would only be sent to the county jail for any

PSL violation, not state prison.

     In an oral decision issued October 6, 2016, the trial judge

found the PCR petition was time-barred and defendant had entered

a knowing and voluntary plea as PSL and the consequences of

violating   it   were    discussed   with    defendant     at   the   plea       and

sentencing hearings.         Finally, the judge noted that if defendant

was unaware of the terms of PSL, he must have understood the

restrictions     and   its   consequences    at   the    time   of    his     first

violation in 2008.       The petition was not filed for more than six

years after that time.

     Defendant raises the following issues on appeal:

            POINT I: THE TRIAL COURT ERRED IN DENYING
            POST-CONVICTION RELIEF.

            POINT II: THE TRIAL COURT ERRED IN FINDING
            THAT DEFENDANT'S PCR PETITION WAS TIME-BARRED.

                                      3                                     A-1932-16T2
     Rule 3:22-12(a)(1) provides a time limit for the first filing

of a PCR petition.      It specifies that a petition must be filed

within five years after the entry of the judgment of conviction.

Ibid.   If the petition is untimely, it must allege facts showing

that the "delay beyond said time was due to defendant's excusable

neglect and that there is a reasonable probability that if the

defendant's factual assertions were found to be true enforcement

of the time bar would result in a fundamental injustice."                  R.

3:22-12(a)(1)(A).

     The five-year time bar established by Rule 3:22-12(a)(1) is

relaxed only in exceptional circumstances.       State v. Afanador, 151

N.J. 41, 52 (1997).      In determining whether or not exceptional

circumstances exist, courts consider "the extent and cause of the

delay, the prejudice to the State, and the importance of the

petitioner's    claim   in   determining   whether   there   has   been    an

'injustice.'"    Ibid. (citing State v. Mitchell, 126 N.J. 565, 580

(1992)).

     This petition was filed more than four years beyond the five-

year time period.       Defendant offered no facts satisfying the

"exceptional circumstance" standard to warrant the relaxation of

Rule 3:22-12.     He argues only an ignorance of the law.               That

assertion alone is not a sufficient basis upon which to find

excusable neglect and relax the timeframe under the rule.               See,

                                    4                               A-1932-16T2
e.g., State v. Brewster, 429 N.J. Super. 387, 400 (App. Div.

2013) ("If excusable neglect for late filing of a petition is

equated   with    incorrect    or     incomplete    advice,    long-convicted

defendants might routinely claim they did not learn about the

deficiencies in counsel's advice on a variety of topics until

after the five-year limitation period had run.").                 Despite the

procedural bar, however, for the sake of completeness, we address

the merits of defendant's petition.

      The standard for determining whether counsel's performance

was ineffective for purposes of the Sixth Amendment was formulated

in Strickland v. Washington, 466 U.S. 668 (1984) and adopted by

our Supreme Court in State v. Fritz, 105 N.J. 42 (1987).             In order

to prevail on a claim of ineffective assistance of counsel,

defendant must meet the two-prong test of establishing both that

(l) counsel's performance was deficient and he or she made errors

that were so egregious that counsel was not functioning effectively

as   guaranteed   by    the   Sixth    Amendment    to   the   United    States

Constitution;     and   (2)   the     defect   in   performance    prejudiced

defendant's rights to a fair trial such that there exists a

"reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different."

Strickland, 466 U.S. at 687, 694.



                                        5                               A-1932-16T2
     We are satisfied from our review of the record that the PCR

judge's finding that defendant failed to meet his burden of proof

as to a showing of ineffectiveness of trial counsel under the

Strickland-Fritz         test    was      supported       by       sufficient   credible

evidence.     Defendant's argument that trial counsel was deficient

in not informing him of the meaning of PSL or its consequences is

not supported by the record.               The trial court discussed PSL with

defendant     at   the    time    of   his       plea   and    sentencing       hearings.

Defendant informed the plea judge he understood he would be subject

to a period of PSL of at least fifteen years, and that any violation

of PSL would result in a state prison sentence.                              He further

acknowledged that the information did not change his mind as to

his intention to plead guilty.

     We are satisfied from our review of the record that defendant

failed   to    meet      his     burden    of     proof       as    to   a   showing     of

ineffectiveness of trial counsel within the Strickland-Fritz test.

     Affirmed.




                                             6                                    A-1932-16T2